Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Rejoinder
	In order to be eligible for rejoinder, a claim to a nonelected invention must depend from or otherwise require all the limitations of an allowable claim. A withdrawn claim that does not require all the limitations of an allowable claim will not be rejoined.  See MPEP 821.04.  Here, the method claims do not depend from the allowable system claims, nor do they require all the limitations thereof.  
Specifically, the “configured to” and functional language in the system claims is not present in the method claims.  Further, the adhesive dispenser is not claimed in the method, nor is the first conveyor specified as part of the cutting station such that cutting must occur on the first conveyor.  The “configured to” language denotes a structure specifically designed to perform the function and the lack of “configured to” language in the method means this structure is not required in the method.  For example, “a finishing station configured to compact” connotes a specific structure designed for compacting at the finishing station, while “compacting at a finishing station” requires no such structure and could merely be manual compacting at a location with no specific compaction structure required at said location. These differences between the system and method claims must be considered prior to allowance of the method claims and such consideration is not required for a non-elected invention. Therefore, since the method claims do not require all the limitations of the allowed system claims, they are not eligible for rejoinder.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 11-20 directed to an invention non-elected with traverse in the reply filed on 5/6/2021. Applicant is given TWO (2) MONTHS from the date of this letter to cancel the noted claims or take other appropriate action (37 CFR 1.144). Failure to take action during this period will be treated as authorization to cancel the noted claims by Examiner’s Amendment and pass the case to issue. Extensions of time under 37 CFR 1.136(a) will not be permitted since this application will be passed to issue.
The prosecution of this case is closed except for consideration of the above matter.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Within the context of the claimed system, the prior art doesn’t provide motivation to utilize an orientation setting device configured to rotate a component and an orientation scanner configured to determine an orientation of the orientation setting device wherein an automated robotic device is configured to place a component onto and pick it up from a component from the orientation setting device.  Examiner submits the prior art indicated orientation would be integrated into the robot without need to place and pick from a separate orientation device.
Further, within the claimed system, the prior art provides no motivation for an adhesive dispenser as claimed on the second conveyor since the blanks themselves could easily be rendered tacky at a prior point in the process (since they should be previously impregnated), thus making such an adhesive dispenser specifically configured for dispensing adhesive on the second conveyor unnecessary. 
.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653. The examiner can normally be reached M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SCOTT W DODDS/Primary Examiner, Art Unit 1746